Citation Nr: 1431263	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  12-12 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in San Antonio, Texas


THE ISSUE

Entitlement to payment or reimbursement of expenses incurred for medical treatment received at the Baptist Medical Center Hospital from September 25 - 29, 2009.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel
INTRODUCTION

The Veteran served on active duty from April 1971 to April 1972 and from March 1975 to October 1977.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision of the Department of Veterans Affairs (VA) Medical Center in San Antonio, Texas.  

In October 2012, the Veteran and his spouse testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.   


FINDING OF FACT

The Veteran received treatment at Baptist Medical Center Hospital from September 25 - 29, 2009 under circumstances of such nature that a prudent layperson could not reasonably expect that delay in seeking immediate medical attention would be hazardous to life or health.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred by the Veteran at Baptist Medical Center Hospital in San Antonio, Texas from September 25 - 29, 2009, have not all been met.  38 U.S.C.A. §§ 5107(b), 1725, 1728 (West 2002); 38 C.F.R. §§ 3.102, 17.120, 17.125 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

On September 25, 2009, The Veteran sought medical treatment at the emergency department of a non-VA facility, Baptist Medical Center Hospital, for nausea, vomiting, abdominal and chest pains.  He was admitted to the hospital and discharged on September 29, 2009.  There is no evidence that VA authorized the services in advance and the Veteran has not asserted that VA authorized the services in advance.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, with implementing regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326), VA has specific duties to notify and assist claimants in the development of claims.  As the claim on appeal is governed by the provisions of Chapter 17 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable. See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).  Notwithstanding the fact that the VCAA is not controlling in this matter, the Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present argument and evidence in support of his claim for payment or reimbursement of medical expenses.  In this regard, he has filed what has been determined to have been a timely claim for payment or reimbursement of unauthorized medical expenses, and the current state of the record is adequate to determine whether or not the criteria for payment or reimbursement of unauthorized medical expenses have been met under the facts and circumstances of this case.  Additionally, VA sent a letter to the Veteran in January 2012 informing him of VA's and his respective duties in obtaining evidence.  Thus, the requirements for the fair development of the appeal have been met in this case.

Congress has provided for payment or reimbursement of costs for unauthorized emergency medical treatment under two statutory provisions, 38 U.S.C.A. § 1728 (West Supp. 2013) and 38 U.S.C.A. § 1725 (West Supp. 2013).  

As potentially applicable in the instant case, 38 U.S.C.A. § 1728(a) provides that, pursuant to such regulations as VA prescribes, VA shall reimburse veterans eligible for hospital care or medical services for the customary and usual charges of emergency treatment for which such veterans have made payment, from sources other than VA, where such emergency treatment was rendered to such veterans in need thereof for any disability of a veteran who has a total disability permanent in nature from a service-connected disability.  
Service connection has been established for the following disabilities suffered by the Veteran:  Posttraumatic stress disorder, diabetes mellitus type II, diabetic neuropathy of all four extremities, erectile dysfunction, hypertension, and coronary artery disease.  The Veteran was in receipt of a total disability rating based on individual unemployability due to service-connected disabilities from September 20, 2002 to March 1, 2011.  Effective March 2, 2011, the Veteran's service-connected PTSD was evaluated as 100 percent disabling.  Thus, a total schedular evaluation of 100 percent was effective as of March 2, 2011.  

Under 38 U.S.C.A. § 1725, as implemented by 38 C.F.R. § 17.1002, the following criteria must all be met for payment or reimbursement of veterans for medical expenses incurred in non-VA facilities:  (1) The emergency services were provided in a hospital emergency department or a similar facility providing emergency care; (2) A prudent layperson would have reasonably expected that delay in seeking immediate medical attention for the initial evaluation and treatment would have been hazardous to life or health; (3) A VA or other Federal facility was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson; (4) The care beyond the initial emergency evaluation and treatment was for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility, with the medical emergency lasting only until stabilization of the Veteran; (5) The Veteran was enrolled in the VA health care system at the time the emergency treatment was furnished and had received medical services under 38 U.S.C. Chapter 17 within two years before the non-VA emergency treatment; (6) The Veteran is financially liable to the non-VA provider of the emergency treatment; (7) The Veteran has no health insurance coverage for payment or reimbursement for the emergency treatment; (8) The Veteran has unsuccessfully exhausted claims reasonably available against a third party in the case of an accident or work-related injury; and (9) The Veteran is not eligible for reimbursement under 38 U.S.C. § 1728.  

Under 38 U.S.C.A. § 1725 and under 38 U.S.C.A. § 1728, the term "emergency treatment," means medical care or services furnished, in the judgment of VA, (A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (C) until (i) such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or (ii) such time as a Department facility or other Federal facility accepts such transfer if (I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.  38 C.F.R. § 1725(f)(1) (2013).  

This standard is met by an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.120(b) (2013).

In describing the prudent layperson standard, the United States Court of Appeals for Veterans Claims (Court) explained that the treatment provided is not outcome determinative.  Swinney v. Shinseki, 23 Vet. App. 257, 264-65 (2009).  It also cited authority from another jurisdiction that the prudent layperson standard is a prudent layperson in the same position as the claimant.  Id.  The Court indicated that determining if a prudent layperson would consider the situation emergent involves weighing of the totality of the circumstances.  Id.  Finally, the Court cited authority for the proposition that the prudent layperson standard is objective and subjective, not purely subjective.  Id. 

A Baptist Medical Center Hospital emergency department nurse note, dated at just past 12 A.M. on September 25, 2009, documents that the Veteran reported nausea, vomiting, and abdominal pain with onset that morning.  An option on the form for semi-urgent was checked but not an option for urgent or an option for emergent.  Also listed is that the Veteran was calm, cooperative, respiration was unlabored, and that the pain was of the right lower quadrant.  Medical history options checked were for diabetes, hypertension, and cholesterol, but not heart disease.  An emergency physician record, created shortly after the nurse note, documents that the Veteran was seen with complaints of severe abdominal pain and vomiting with associated symptoms of sweating, loss of appetite, and chest pain.  He was medicated for nausea and pain and admitted to the hospital just before 1 A.M.  

A September 26, 2009 physician progress record, with a heading of gastrointestinal consult, documents an assessment of abdominal pain secondary to constipation and laxatives, and chest pain with a description of severe/worrisome.  An internal medicine note from that same date lists nine assessments, including abdominal pain and chest pain with a note for cardiology consultation.  

Another consultation report, was printed on November 11, 2009 but apparently created on September 27, 2009 (given the date of the subsequent stress test), lists a history of present illness as follows:  

I was asked to see by IPC for evaluation of chest pain.  The patient has no cardiac history to his knowledge, has been experiencing intermittent chest discomfort symptoms over the last day.  The pain, he states is in an epigastric discomfort, denies radiation.  States some nausea and some diaphoresis.  He states the pain happened while he was sleeping, has lasted most of the last day or two.  He feels better now today.  

A notation in the report includes "[c]hest pain, some typical and atypical features . . . atypical symptoms with a2days (sic) worth of epigastric discomfort.  Difficult to say, but with 20 years of diabetes, I think at least deserves a stress evaluation."  

A patient summary report documents chemistry results including glucose values ranging from 195 at just before 1 A.M. on September 25, 2009 and 500 two days later.  
An October 2, 2009 VA treatment note documents the Veteran's report that he was admitted to a local hospital for chest pain and vomiting.  He reported that his blood sugar had risen to 500 and that he was told to change his insulin.  Also noted was that the only cause of his symptoms was found to be constipation.  

A November 24, 2009 Telephone Healthcare Information Program - Nursing note documents the Veteran's request for his VA staff physician to provide information so that VA would pay the charges incurred for his treatment at Baptist Hospital.  He stated that his physician had told him to go to the nearest emergency room if he had chest pain and that he therefore went to Baptist Hospital because he did not know how to get to the local VA facility.  

In a VA MD telephone note, also dated November 24, 2009, the Veteran's VA staff physician stated as follows:  "This pt has diabetes, heart disease.  i (sic) told him to go to nearest ER if he has chest pain and if it is not relived (sic) with 3 ntgs. Pt had to go to baptist hospital in sanantonio (sic) in first week of november (sic)."  

At the October 2012 hearing, the Veteran testified that he was having chest and stomach pain for some time before seeking medical care on September 25, 2009, that his spouse called Information to locate a VA facility, and that they were directed to Sam Houston (presumably the military base) where he was given directions to a VA facility.  October 2012 Hearing Transcript (T) at 3.  He testified that he ended up at Baptist Hospital and that at that time he was vomiting every five minutes.  Id.  

The Veteran testified that this occurred while he was vacationing in San Antonio and that he had been experiencing vomiting and chest pains for a few days prior to calling Information to locate a VA facility.  Id. at 3 and 7.  He testified that he had told his spouse that maybe it would go away because he thought it could have been gas, but it became severe so he had to do something.  Id.  He testified that initially the symptoms were every so often but the frequency increased over several days, he eventually began vomiting, and the pain in his chest was severe.  Id.  He also testified that he had been told by his physician to go to the nearest hospital if he had chest pains.  Id. 
Here, the claim fails under both statutory provisions because the care and services rendered from September 25-29, 2009 were not of such nature that a prudent layperson could have reasonably expected that delay in seeking immediate medical attention would be hazardous to life or health.  

The Board has considered the Veteran's statement, as well as that of his VA physician, who instructed him to go to the nearest emergency room if he had chest pain.  It has also considered the length of time that the Veteran had symptoms prior to seeking medical care, how he sought such care, and his report when he was seen in the emergency department at Baptist Hospital, and finds those facts the most probative as to whether a prudent layperson, in the Veteran's situation, would have considered the situation emergent.  

The Veteran and his spouse drove first to the Sam Houston location and then to another location seeking medical care.  A prudent layperson in the Veteran's situation would have called an emergency vehicle if such person considered the situation emergent.  Here, by the Veteran's own testimony, he had symptoms for several days prior to seeking care, those symptoms merely worsening, facts that weighs against a finding that a prudent layperson would have considered the situation emergent.  As shown by the consultation report created the day before the stress test, when the Veteran presented to the emergency room he was unaware of any past cardiac history.  The facts also weigh against a finding that a prudent layperson, under those circumstances, would have considered the situation emergent.  When he arrived at Baptist Hospital his initial report to the emergency department nurse was of nausea, vomiting, and abdominal pain.  This is consistent with what he expressed during the hearing-that he had thought that he had non-emergent pain; i.e., pain from gas.  These facts tend to show that a prudent layperson could not have reasonably expected that delay in seeking immediate medical attention would be hazardous to life or health.  

As to the advice from the VA physician to go to an emergency room if he (the Veteran) had chest pains, the statement from that physician was that the physician told the Veteran to go to the nearest emergency room if he had chest pains not relieved by "3 ntgs."  There is no mention of the Veteran meeting this prerequisite.  Further, the Veteran did not attempt to go to the nearest emergency room but rather searched for a VA facility.  Therefore, the advice of the VA physician does not make the Veteran's actions those of a prudent layperson reasonably expecting that delay in seeking immediate medical attention would be hazardous to life or health.  

As to the testimony regarding a blood sugar level of 500, the Veteran's blood sugar level was not known to him or reported at the time that he sought care and is not a basis for finding that the medical emergency requirement was met.  Accordingly, and for these reasons, the Board concludes that the preponderance of the evidence shows that a prudent layperson in the Veteran's situation at the time he sought care at Baptist Medical Center Hospital would not reasonably expect that delay in seeking immediate medical attention would be hazardous to life or health.  As the care under question was not for a medical emergency, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  


ORDER

Entitlement to reimbursement or payment of expenses incurred for medical treatment received at the Baptist Medical Center Hospital from September 25 - 29, 2009, is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


